Case 0:20-cv-60015-RAR Document 50 Entered on FLSD Docket 06/02/2020 Page 1 of 1

 

RETURN OF SERVICE
UNITED STATES DISTRICT COURT
District of Florida
Case Number: 0:20-CV-60015-RAR
Plaintiff:
es tovci HUMAN
Detendant: RLA2020001307

ANDREW D. GUMBERG, as Trustee of Coral Ridge Shopping Center
Trust, EINSTEIN and NOAH CORP., VIVARIA FLORIDA LLC, and
GREAT SERVICE RESTAURANT

For:

Anthony J. Perez, Esq.

GARCIA-MENOCAL & PEREZ, P.L

4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by LINDSAY LEGAL SERVICES, INC. on the 20th day of May, 2020 at 4:11 pm to be served on GREAT SERVICE
RESTAURANTS, LLC. C/O GUILLERMO PEREZ VARGAS, ITS REGISTERED AGENT, 2101 VISTA PARKWAY, #271,
WEST PALM BEACH, FL 33411.

i, DENISE V. SUCATO, do hereby affirm that on the 28th day of May, 2020 at 11:55 am, |:

CORPORATE (EMPLOYEE OF R/A) Served the within named corporation by delivering a true copy of the
SUMMONS IN A CIVIL ACTION AND FIRST AMENDED COMPLAINT with the date and hour of service endorsed
thereon by me to MIRIAM PINEDO at the address of 2101 VISTA PARKWAY, #271, WEST PALM BEACH, FL
33411 who stated they are an EMPLOYEE OF THE REGISTERED AGENT for the within named corporation and
therefore served in compliance with Florida State Statutes 48.081 (3a).

Description of Person Served: Age: 52, Sex: F, Race/Skin Color: WHITE, Height: 5'7", Weight: 160, Hair: BROWN, Glasses:
Y

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read the
foregoing document, and that the facts stated in it are true. NO NOTARY REQUIRED PURSUANT TO F.S. 92.525(2).

\

(Cx 08

DENISE V. SUCATO
CPS#574

weet Ty,
a

LINDSAY LEGAL SERVICES, INC.
7105 Sw 8th Street

Suite 307

Miami, FL 33144

(305) 261-1983

Our Job Serial Number: RLA-2020001307

Copyright © 1992-2020 Database Services. Inc. - Process Server's Toolbox VB8.1g

 
